DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Figs. 1-2), Claims 1-3 & 5-12 in the reply filed on 07/13/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Based on applicant’s election, Claim 4 is hereby withdrawn from examination for not reading on the elected species.  Claims 1-3 & 5-12 are examined herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: THIN-FILM TRANSISTOR INCLUDING SOURCE-DRAIN ELECTRODES EXTENDING THROUGH SEMICONDUCTING FILM AND SEMICONDUCTOR AUXILIARY FILM.


Claim Objections
Claims 5 are objected to because of the following informalities:  
Regarding Claim 5:
In Line 2: Before “a second opening”, delete “having”.  Insert ---has--- for grammatical clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, & 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2016/0049479 to Liu et al. (from hereinafter Liu).
Regarding Claim 1, Liu teaches a semiconductor device (e.g. Fig. 3C, reproduced below for convenience) comprising:
a semiconductor film  (e.g. 204; see ¶ [0026 & 32]) including an oxide semiconductor material (see “metal oxide” ¶ [0021]) and having a channel region (e.g. 204B; see ¶ [0026]) and a low-resistance region (e.g. 204A; see ¶ [0026-35]), the low-resistance region (204A) having an electric resistance lower than an electric resistance of the channel region (204B; see ¶ [0035] teaching “a contact resistance between the conductive contact (i.e. the conductive layer 220) and the source/drain regions 204A of the TFT can be maintained or even reduced”);
an interlayer insulating film (e.g. ILD 210; see ¶ [0027-32]) covering the semiconductor film (204) and having a through-hole (e.g. to accommodate 220; see ¶ [0029-30 & 34-35]) opposed to the low-resistance region (204A);
a source-drain electrode (e.g. 220; see ¶ [0029-30 & 34-35]) including a source electrode (e.g. left-side 220) and a drain electrode (e.g. right-side 220) and being electrically coupled to the semiconductor film (204) through the through-hole (e.g. for 220); and
a semiconductor auxiliary film (e.g. 217; see ¶ [0029 & 35]) being in contact with the low-resistance region (204A) of the semiconductor film (204), reducing an electric resistance of the semiconductor film (204; see again ¶ [0035] teaching “a contact resistance between the conductive contact (i.e. the conductive layer 220) and the source/drain regions 204A of the TFT can be maintained or even reduced”), and having a first opening (e.g. near horizontal center of 217 as illustrated in Fig. 3C) at least on a part of a portion (of 217) opposed to the through-hole (e.g. for 220 in ILD 210).

    PNG
    media_image1.png
    295
    386
    media_image1.png
    Greyscale


Regarding Claim 2, Liu teaches the semiconductor device according to claim 1, wherein the first opening (e.g. horizontal center of 217) is provided on the part of the portion opposed to the through-hole (e.g. for 220 in 210).

Regarding Claim 3, Liu teaches the semiconductor device according to claim 2, wherein the first opening (e.g. horizontal center of 217) comprises a plurality of first opening (e.g. for both source/drain electrodes 220), and the plurality of first openings is provided on the portion (of 217) opposed to the through-hole (e.g. for 220 in 210).

Regarding Claim 5, Liu teaches the semiconductor device according to claim 1, wherein the semiconductor film (204) has a second opening (e.g. where 220 extends through 204; see again Fig. 3C) at least on the part of the portion (of 217) opposed to the through-hole (e.g. for 220 in 210).

Regarding Claim 6, Liu teaches the semiconductor device according to claim 1, wherein the source-drain electrode (220) is in contact with an inner face of the first opening (of 217) of the semiconductor auxiliary film (217).

Regarding Claim 7, Liu teaches the semiconductor device according to claim 1, wherein the semiconductor auxiliary film (217) includes a metal (e.g. Mo--Al--Mo; see ¶ [0029]) or a metal oxide.

Regarding Claim 9, Liu teaches the semiconductor device according to claim 1, further comprising:
a substrate (e.g. 200; see ¶ [0026]);
a gate electrode (e.g. 208; see ¶ [0026, 29, & 34]) opposed to the channel region (204B); and
a gate insulating film (e.g. 204; see ¶ [0026-35]) provided between the gate electrode (208) and the semiconductor film (204), the semiconductor auxiliary film (217),
the semiconductor film (204), the gate insulating film (206), and the gate electrode (208) being provided on the substrate (200) in this order.

Regarding Claim 11, Liu teaches the semiconductor device according to claim 1, wherein the semiconductor auxiliary film (217) is provided in a selective region (e.g. vertically aligned with 204A) opposed to the low-resistance region (204A) of the semiconductor film (204) having the channel region (204B) and the low-resistance region (204A).

Regarding Claim 12, Liu teaches a display with a display element (e.g. see ¶ [0020] teaching “flat panel displays”) and a semiconductor device (e.g. structure C; see ¶ [0035] & Fig. 3C, shown above) configured to drive the display element (see ¶ [0006]), the semiconductor device (C) comprising:
a semiconductor film (204) including an oxide semiconductor material (see “metal oxide” ¶ [0021]) and having a channel region (204B) and a low-resistance region (204A), the low-resistance region (204A) having an electric resistance lower than an electric resistance of the channel region (204B; see ¶ [0035] teaching “a contact resistance between the conductive contact (i.e. the conductive layer 220) and the source/drain regions 204A of the TFT can be maintained or even reduced”); an interlayer insulating film (210) covering the semiconductor film (204) and having a through-hole (e.g. for 220 in 210) opposed to the low-resistance region (204A);
a source-drain electrode (220) including a source electrode (e.g. left-side 220) and a drain electrode (e.g. right-side 220) and being electrically coupled to the semiconductor film (204) through the through-hole (e.g. for 220 in 210); and
a semiconductor auxiliary film (217) being in contact with the low-resistance region (204A) of the semiconductor film (204), reducing an electric resistance of the semiconductor film (204; see again ¶ [0035] teaching “a contact resistance between the conductive contact (i.e. the conductive layer 220) and the source/drain regions 204A of the TFT can be maintained or even reduced”), and having a first opening (e.g. horizontal center of 217) at least on a part of a portion opposed to the through-hole (e.g. for 220 in 210).


Claim(s) 1-3 & 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2014/0326992 to Hondo et al. (from hereinafter Hondo).
Regarding Claim 1, Hondo teaches a semiconductor device (e.g. Figs. 1A-B; see Fig. 1B reproduced below for convenience) comprising:
a semiconductor film  (e.g. 132; see ¶ [0051-54 & 60]) including an oxide semiconductor material (see “oxide semiconductor” ¶ [0021]) and having a channel region (e.g. under 133; see ¶ [0076-77]) and a low-resistance region (e.g. 147/157; see ¶ [0053-54, 62, & 188-191]), the low-resistance region (147/157) having an electric resistance lower than an electric resistance of the channel region (under 133; see ¶ [0107] teaching “[where] the first wiring 145 and the second wiring 155 are buried in the first oxide semiconductor layer 131 and the second oxide semiconductor layer 132, an n-type region formed in the first oxide semiconductor layer 131 and the second oxide semiconductor layer 132 can be enlarged… [such that] the series resistance between a channel formation region and the source electrode (or the drain electrode) or between the channel formation region and the first wiring 145 (or the second wiring 155) can be reduced and the electrical characteristics of the transistor can be improved”);
an interlayer insulating film (e.g. 185; see ¶ [0052 & 113]) covering the semiconductor film (132) and having a through-hole (e.g. to accommodate wirings 145/155; see ¶ [0054-56 & 104-109]) opposed to the low-resistance region (147/157);
a source-drain electrode (e.g. 145/155; see ¶ [0054-56 & 104-109]) including a source electrode (e.g. 145) and a drain electrode (e.g. 155) and being electrically coupled to the semiconductor film (132) through the through-hole (e.g. for 145/155); and
a semiconductor auxiliary film (e.g. 131; see ¶ [0052 & 74-93]) being in contact with the low-resistance region (147/157) of the semiconductor film (132), reducing an electric resistance of the semiconductor film (132; see again ¶ [0107] teaching “[where] the first wiring 145 and the second wiring 155 are buried in the first oxide semiconductor layer 131 and the second oxide semiconductor layer 132, an n-type region formed in the first oxide semiconductor layer 131 and the second oxide semiconductor layer 132 can be enlarged… [such that] the series resistance between a channel formation region and the source electrode (or the drain electrode) or between the channel formation region and the first wiring 145 (or the second wiring 155) can be reduced and the electrical characteristics of the transistor can be improved”), and having a first opening (e.g. near in 131 as illustrated in Fig. 1B) at least on a part of a portion (of 131) opposed to the through-hole (e.g. for 145/155 in ILD 185).

    PNG
    media_image2.png
    369
    480
    media_image2.png
    Greyscale


Regarding Claim 2, Hondo teaches the semiconductor device according to claim 1, wherein the first opening (e.g. in 131) is provided on the part of the portion (of 131) opposed to the through-hole (e.g. for 145/155 in 185).

Regarding Claim 3, Hondo teaches the semiconductor device according to claim 2, wherein the first opening (e.g. in 131) comprises a plurality of first openings (e.g. for both source/drain electrodes 145/155), and the plurality of first openings is provided on the portion (of 131) opposed to the through-hole (e.g. for 145/155 in 185).

Regarding Claim 5, Hondo teaches the semiconductor device according to claim 1, wherein the semiconductor film (132) has a second opening (e.g. where 145/155 extends through 132; see again Fig. 3C) at least on the part of the portion (of 131) opposed to the through-hole (e.g. for 145/155 in 185).

Regarding Claim 6, Hondo teaches the semiconductor device according to claim 1, wherein the source-drain electrode (145/155) is in contact with an inner face of the first opening (of 131) of the semiconductor auxiliary film (131).

Regarding Claim 7, Hondo teaches the semiconductor device according to claim 1, wherein the semiconductor auxiliary film (131) includes a metal or a metal oxide (see ¶ [0079-82]).

Regarding Claim 8, Liu teaches the semiconductor device according to claim 1, wherein the semiconductor auxiliary film (131) includes indium tin oxide or indium zinc oxide (e.g. see ¶ [0080] teaching the oxide semiconductor films may comprise “In--M--Zn oxide layer containing at least indium, zinc, and M (M is a metal such as Al, Ti, Ga, Ge, Y, Zr, Sn, La, Ce, or Hf)”).

Regarding Claim 9, Hondo teaches the semiconductor device according to claim 1, further comprising:
a substrate (e.g. 110; see ¶ [0051]);
a gate electrode (e.g. 170; see ¶ [0051-54 & 61]) opposed to the channel region (under 133); and
a gate insulating film (e.g. 160; see ¶ [0051 & 62]) provided between the gate electrode (170) and the semiconductor film (132), the semiconductor auxiliary film (131),
the semiconductor film (132), the gate insulating film (160), and the gate electrode (170) being provided on the substrate (110) in this order.

Regarding Claim 10, Liu teaches the semiconductor device according to claim 1, wherein the interlayer insulating film (185) includes a metal oxide film (see ¶ [0113] for list of metal oxide films for 185) in contact with the low-resistance region (147/157) of the semiconductor film (132).

Regarding Claim 11, Hondo teaches the semiconductor device according to claim 1, wherein the semiconductor auxiliary film (131) is provided in a selective region (e.g. 147/157) opposed to the low-resistance region (147/157) of the semiconductor film (132) having the channel region (under 133) and the low-resistance region (147/157).

Regarding Claim 12, Hondo teaches a display with a display element (e.g. see ¶ [0043] teaching “display element”) and a semiconductor device (e.g. TFT 100; see ¶ [0051] & Fig. 1B, shown above) configured to drive the display element (see Fig. 14A & ¶ [0239]), the semiconductor device (100) comprising:
a semiconductor film (132) including an oxide semiconductor material and having a channel region (under 133) and a low-resistance region (147/157), the low-resistance region (147/157) having an electric resistance lower than an electric resistance of the channel region (under 133; see ¶ [0107] teaching “[where] the first wiring 145 and the second wiring 155 are buried in the first oxide semiconductor layer 131 and the second oxide semiconductor layer 132, an n-type region formed in the first oxide semiconductor layer 131 and the second oxide semiconductor layer 132 can be enlarged… [such that] the series resistance between a channel formation region and the source electrode (or the drain electrode) or between the channel formation region and the first wiring 145 (or the second wiring 155) can be reduced and the electrical characteristics of the transistor can be improved”); an interlayer insulating film (185) covering the semiconductor film (132) and having a through-hole (e.g. for 145/155 in 185) opposed to the low-resistance region (147/157);
a source-drain electrode (145/155) including a source electrode (e.g. 145) and a drain electrode (e.g. 155) and being electrically coupled to the semiconductor film (132) through the through-hole (e.g. for 145/155 in 185); an
a semiconductor auxiliary film (131) being in contact with the low-resistance region (147/157) of the semiconductor film (132), reducing an electric resistance of the semiconductor film (132; see again ¶ [0107] teaching “[where] the first wiring 145 and the second wiring 155 are buried in the first oxide semiconductor layer 131 and the second oxide semiconductor layer 132, an n-type region formed in the first oxide semiconductor layer 131 and the second oxide semiconductor layer 132 can be enlarged… [such that] the series resistance between a channel formation region and the source electrode (or the drain electrode) or between the channel formation region and the first wiring 145 (or the second wiring 155) can be reduced and the electrical characteristics of the transistor can be improved”), and having a first opening (e.g. in 131) at least on a part of a portion opposed to the through-hole (e.g. for 145/155 in 185).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892